105 F.3d 1324
97 Cal. Daily Op. Serv. 723, 97 Daily JournalD.A.R. 1117In re the KISSEL COMPANY, Debtor.Joanne ABNEY;  Albert Abney;  Jeanne Sheeley;  John Sheeley,Appellants,v.The KISSEL COMPANY, Appellee.
No. 95-56241.
United States Court of Appeals,Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 30, 1997.

Joan C. Lavine, Los Angeles, CA, C. Douglas Wikle, Wikle & Henry, Woodland Hills, CA, for appellants.
Don Rothman, Matthew B. Rothman, Sulmeyer, Kupetz, Baumann & Rothman, Los Angeles, CA, for appellee.
Appeal from the United States District Court for the Central District of California, John G. Davies, District Judge, Presiding.  D.C. No. CV-95-01215-JGD.
Before O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.

ORDER

1
Creditors Joanne and Albert Abney, and Jeanne and John Sheeley appeal the district court's denial of their motion to withdraw the reference of their claims in bankruptcy court pursuant to 28 U.S.C. § 157(d).  We have held that orders granting motions for withdrawal of reference are not final appealable orders.  See Packerland Packing Co. v. Griffith Brokerage Co.  (In re Kemble), 776 F.2d 802, 806 (9th Cir.1985).  For the reasons stated by the Fifth Circuit in In re Lieb, 915 F.2d 180, 184 (5th Cir.1990), we now hold that orders denying motions for withdrawal of reference are also not final appealable orders.  Accordingly, we dismiss this appeal for lack of jurisdiction.


2
We deny the creditors' petition for a writ of mandamus.  See Bauman v. United States Dist. Court, 557 F.2d 650, 654-55 (9th Cir.1977).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, the creditors' request for oral argument received August 21, 1996, is denied